Exhibit 15.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Silicom Ltd.: We consent to the incorporation by reference in registration statements No. 333-149144, No. 333-185230 and No. 333-193034 on Form S-8 of Silicom Ltd. of our report dated March 18, 2014, with respect to the consolidated balance sheets of Silicom Ltd. and its subsidiary as of December 31, 2013 and 2012, and the related consolidated statements of operations, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2013, and the effectiveness of internal control over financial reporting as of December 31, 2013, which report appears in the December 31, 2013 annual report on Form 20-F of Silicom Ltd. Somekh Chaikin Certified Public Accountants (Israel) A member firm of KPMG International Tel Aviv, Israel March 18, 2014
